REVERSE, RENDER and REMAND; Opinion Filed December 18, 2012.




                                               In The
                                        f ppeahi
                                     Qtrnirt
                         FIftIi 1itrirt nf ixaz at Oat1aa
                                       No. 05-1 1-01637-CV


      VIRGILIO AVILA AND UNIVISION TELEVISION GROUP, INC., Appellants

                                                 V.

                                     F.B. LARREA, Appellee


                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-i1-10828


                                           OPINION
                            Before Justices Bridges, Richter, and Lang
                                     Opinion By Justice Lang

       This accelerated interlocutory appeal arises from a defamation action by appellee F.B. Larrea

against appellants Virgilio Avila and Univision Television Group, Inc. (“Univision”). Appellants

moved to dismiss the action pursuant to the Texas Citizens Participation Act (“TCPA”), which

provides for dismissal of actions involving the exercise of certain constitutional rights. See TEx.

Civ. PRAC. & REM. CODE ANN.     § 27.001—27.011 (West Supp. 2012).     The trial court held a hearing

on appellants’ motion to dismiss and, in an order dated within thirty days after that hearing, stated

in part (1) limited discovery should be allowed on certain issues, to be completed within ninety days

of the date of the order, and (2) “a continuation of the current hearing shall be set within 30 days

thereafter, or as soon thereafter as this Court’s docket conditions will permit.” Subsequently,
  appellants filed this appeal pursuant to the TCPA’s provision that states,
                                                                             in part, if a trial court does
  not “rule on” a motion to dismiss under the statute within thirty days after the
                                                                                                                            hearing on the motion,
  “the motion is considered to have been denied by operation of law and
                                                                        the moving party may
  appeal.” Id.         § 27.008.
              In two issues on appeal, appellants assert the trial court reversibly erred
                                                                                                                              by (1) failing to grant
  appellants’ motion to dismiss on the merits and (2) authorizing discovery
                                                                            on appellants’ motion to
  dismiss and continuing the hearing on the motion after the thirty-day period
                                                                                                                        prescribed by the TCPA.
  Additionally, Larrea challenges this Court’s jurisdiction over this appeal
                                                                             )
              We conclude this Court has jurisdiction over this appeal. Further, we
                                                                                    decide in favor of
  appellants on their first issue. Therefore, we need not address appellants’
                                                                              second issue. The trial
 court’s order is reversed and we render judgment granting appellants’ motion
                                                                              to dismiss pursuant
 to the TCPA and remand this case to the trial court for consideration of damag
                                                                                es and costs pursuant
 to that act. See id.           § 27.009(a).
                                 I. FACTUAL AND PROCEDURAL BACKGROUND

             Univision is a Spanish-language television station group that, through a subsid
                                                                                                                                       iary, owns and
 operates a local station, KUVN Channel 23 (“KUVN”), which broadcasts
                                                                      in the Dallas/Fort Worth
 area. Avila is a reporter for KUVN. Larrea, an attorney who practices law
                                                                           in Dallas, asserted in his
 petition that defamatory statements pertaining to him were made by appella
                                                                                                                      nts in two broadcasts that
 were televised by Univision on May 2, 2011, and May 3, 2011, respec
                                                                     tively, and posted on
Univision’s Internet website (the “broadcasts”). According to Larrea, the
                                                                          broadcasts were “patently
and substantially false” and appellants acted with malice because they
                                                                       “knew the defamatory


                Presubmission, Larrea filed a motion to dismiss this appeal for want ofjurisdiction
                                                                                                     . After considering the motion, appellants’ response
 thereto, and Larrea’s reply to appellants’ response, another panel of this Court
                                                                                    denied Larrea’s motion without opinion. Subsequently, Larrea
 his appellate brief, in which he asserts the same jurisdictional challenge and arguments                                                               filed
                                                                                          set forth in his motion to dismiss this appeal, plus an additional
jurisdictional argument not previously asserted by him.




                                                                           —2—
statements were false or published the statements with reckless disregard of their truth or falsity.”

Further, Larrea contended the broadcasts were “extremely injurious” to his reputation. Larrea sought

to recover actual and “special” damages.

           Appellants tiled a general denial answer and a timely motion to dismiss pursuant to TCPA

section 27.003. See id.            § 27.003. In their motion to dismiss, appellants asserted in part that Larrea’s
action “is based on, relates to and/or is in response to [appellants’] exercise of the right of free

speech andlor the right to petition.” Further, appellants stated the broadcasts “related to a matter of

public concern regarding, without limitation, (i) economic well-being; (ii) the government: (iii)

community well-being; (iv) a public figure; and/or (v) a service in the marketplace.” Appellants

requested that the trial court dismiss Larrea’s action with prejudice and award appellants “all of their

allowable damages and costs” pursuant to TCPA section 27.009. Attached to appellants’ motion to

dismiss were an affidavit of Avila, video recordings of the broadcasts subtitled in English, and

transcripts of’ the broadcasts in both English and Spanish.

           Larrea tiled a response to appellants’ motion to dismiss and his affidavit. In his response,

Larrea asserted in part that by enacting the TCPA, Texas had followed the lead of otherjurisdictions

“in leveling the playing field in David versus Galiath [sic] scenarios involving the First

Amendment.” According to Larrea, the enactment of the TCPA was “for the purpose of addressing

and discouraging strategic lawsuits against public participation” (emphasis original) and it was ironic

that “a large corporation is using this Act in defending itself against an ordinary citizen.”

Additionally, Larrea asserted his affidavit “establishes by clear and specific evidence a prima facie

case for libel against the Defendants, as is required by [TCPA] Section 27.005(c).”
                                                                        2


           2
             In his affidavit, [.arrea stated he is an attorney licensed to practice law in Texas. Ke stated that two of the persons featured in the
broadcasts, Alene Saucedo and Roxana Ramirez, had “hired” him respecting legal matters. Additionally, Larrea stated in part in his affidavit

           1. The broadcast that was posted on the worldwide-internet was entitled “Abogado en Dallas. j indocumentados”;
           Translated: Lawyer in Dallas Defrauding the Undocumented?” At no time, to the best of my knowledge, did either of my
           clients ever use the word ‘fraud” or ‘fraudulent” in any of their statements during their interviews. With respect to the subject


                                                                        —3—
            Subsequent to the tiling of Larrea’s response, appellants filed a brief in support of their

motion to dismiss. In that brief, appellants asserted in part that they were entitled to dismissal

pursuant to the TCPA because Larrea had not established by “clear and specific evidence” a prima

fade case for every element of his cause of action, as required by the statute. Specifically, according

to appellants, Larrea had presented no evidence “(1) that the alleged defamatory statements contain

false statements of fact; (2) that [appellantsj acted with ‘actual malice;’ or (3) explaining why Larrea

is not a public figure.” Further, appellants contended,

            As to the falsity of the allegations by Larrea’s former clients: when, as here, a media
            defendant reports allegations ofwrongdoing, the plaintiff is required to prove that the
            allegations were either (1) not made at all; or (2) not accurately reported in order to
            support a defamation claim. The accuracy of the underlying allegations under
            investigation is immaterial. Larrea, of course, cannot meet his burden to prove that
            the allegations in the Broadcasts were either not made, or mischaracterized, because
            the Broadcasts document his former clients making the complaints on camera.

(citations omitted).


            of the report, this was a word introduced on the worldwide-internet and associated with the Larrea name
                                                                                                                                exclusively by
            Univision that mislead and suggested that F,B.Larrea was a fraud.
            2.     The reporting framed, the distribution of business cards with fraud and impropriety.
           The Broadcast depicts an unknown individual, purporting to represent the City of Dallas, stating that a person
                                                                                                                                   handing out
            business cards on a public sidewalk is in violation of the city-code [aid. The individual then cites an ordinance
                                                                                                                                          that is
           completely inapplicable to handing Out business cards. The narrative carelessly, maliciously, and with blatant
                                                                                                                               disregard to the
            truth asserts that what (was doing was illegal. The broadcaster in fact stated this when he confronts the woman
                                                                                                                               on the sidewalk
           and demanded that the woman admit that she knew that what she was doing “was illegal”.
            3. The Broadcast characterized the case of [Saucedo’s husbandi Felix Alcantara as a “nightmare” and suggested
                                                                                                                                     that I was
           responsible for his problems.
           4. Mrs. Saucedo alleged that I had never visited her husband in jail. Univision and Mr. Avila would have known,
                                                                                                                                      through a
           cursory check of the record, that such a visit had indeed occurred. Instead of mentioning this fact the broadcaster
                                                                                                                                 merely allows
           me to respond to Mrs. Saucedo’s claim and leave it up to the viewers to decide who is telling the truth after
                                                                                                                               the broadcaster
           had stated that (was being investigated by the City of Dallas and the State Bar for fraud and illegal activities.
           5. At another point, Ms. Saucedo states that she has conclusive proof from C.P.S. that her husband had been
                                                                                                                               exonerated and
           that I had not used it to get the criminal case dismissed. This false claim strongly suggests that I was
                                                                                                                                derelict in my
           performance as his attorney.    .   The broadcaster does not mention in the broadcasts that such a claim was false and the
                                               .   .



           prosecuting attorney would not have dismissed the case simply because CP5 had chosen not to take further action.
                                                                                                                                   Defendants
           broadcasted this false claim with knowledge of their falsity or with reckless disregard as to its truth.
           6. The statement was made by the broadcaster that after Mr. Alcantara had released me the Public Defender
                                                                                                                               disposed of his
           case in I week when I had not been able to in 3 months.
           7. Later in the broadcasts, Univision tells the viewer “Many complaints have been forwarded to the State
                                                                                                                             Bar in Austin on
           behalf of different clients of mine, five since 2009. Here the viewer is led to believe that these complaints
                                                                                                                                    confinned
           professional misconduct when they had not broadcast assertions that the State Bar would not confirm whether
                                                                                                                              or not they were
           investigating ne for misconduct, suggesting to the public that they probably were.
                                                                                                   Invitations to report transgressions to the
           State Bar of Texas immediately following after quoting me that; “(had nothing to worry about and that (had
                                                                                                                             done everything
           right,” contextually encouraging viewers to file grievances.

           I am neither a public figure nor have I thrust myself into the public lime light. The allegations broadcasted against
                                                                                                                                 me were
           false and Univision and its broadcasters broadcasted this knowing they were falsehoods and with reckless disregard
                                                                                                                               as to their
           truth. As a result of these defamatory falsehoods I have been harmed and damaged both personally and financially.

(emphasis original).


                                                                          -4-
            The trial court held a hearing on appellants’ motion to dismiss on October 18, 201 I. in

addition to asserting the arguments described above, counsel for Larrea requested for the first time

at the hearing that the trial court allow discovery respecting appellants’ motion to dismiss.

Specifically, counsel for Larrea offered into evidence an email he stated was sent by him to the

general manager of KUVN prior to the time the broadcasts were aired in which counsel for Larrea

informed KUVN that Saucedo’s allegation that Larrea never visited her husband in jail was “a lie.”

CounseL for Larrea requested that the email be admitted into evidence “for the limited purpose of

establishing good cause for allowing limited discovery in this case.” Counsel for appellants objected

to the email being admitted into evidence “because the statute makes it quite clear that this is not to

be an evidentiary hearing.”                       Additionally, counsel for appellants argued the TCPA “has a

comprehensive scheme” and “the scheme is quite clear that it is to—designed to quickly dispose of

these cases and not to have protracted discovery of the type that is contemplated.” The trial court

admitted the email into evidence “on the issue of good cause for discovery” and otherwise sustained

appellants’ objection.

            The trial court rendered an order dated November 16, 2011, allowing limited discovery and

providing for a continuation of the hearing as described above. Specitically, the order allowed

limited discovery “on the issues of (a) the falsity of the statements involved and (b) whether the

defendants acted with actual malice.” Additionally, the order stated that it “determines no other

issues under Chapter 27 by implication.”

           This appeal timely followed.
                              3 See id.                                § 27.008.




              Prior to submission of this appeal, this Court granted a motion by appellants for temporary relief, staying all discovery in the trial court
until further order of this Court.


                                                                         —5—
                                 (I. DISMISSAL PURSUANT TOCPA

                                              A. Standard of Review

         We review issues of statutory construction de novo. See, e.g., Tex. Lottery Comm ‘n v. First

State Bank of DeQueen, 325 S.W.3d 628, 635 (Tex. 2010). In construing statutes, our
                                                                                    primary
objective is to give effect to the legislature’s intent. Id. (citing Gaibraith Eng ‘g Consultants,
                                                                                                   Inc.
v. Pochucha, 290 S.W.3d 863, 867 (Tex. 2009)). “The plain meaning of the text
                                                                              is the best
expression of legislative intent unless a different meaning is apparent from the contex
                                                                                        t or the plain
meaning leads to absurd or nonsensical results.” Molinet v. Kimbrell, 356 S.W.3d 407, 411
                                                                                          (Tex.
2011); Tex. Lottery Comm ‘n, 325 S.W.3d at 635.

                                               B. Applicable Law

        The purpose of the TCPA is “to encourage and safeguard the constitutional rights of person
                                                                                                          s
to petition, speak freely, associate freely, and otherwise participate in government to the
                                                                                            maximum
extent permitted by law and, at the same time, protect the rights of a person to file merito
                                                                                             rious
lawsuits for demonstrable injury.” TEX. Civ. PRAC. & REM. CODE ANN.
                                                                                    § 27.002. The TCPA
provides a means for a defendant, early in the lawsuit, to seek dismissal of certain claims identif
                                                                                                    ied
in the act, including defamation. See Id.      §   27.003, 27.008. The act is to be “construed liberally to

effectuate its purpose and intent fully.” Id.      § 27.011(b). “Exercise of the right of free speech” is
defined by the act as “a communication made in connection with a matter of public concer
                                                                                         n.” Id.

§ 27.00 1(3). “Matter of public concern” includes, inter alia, an issue related to “a good, product,
or service in the marketplace.” Id.     §   27.00 1(7)(E).

        “If a legal action is based on, relates to, or is in response to a party’s exercise of the right
                                                                                                         of
free speech, right to petition, or right of association, that party may file a motion to dismis
                                                                                                s the legal
action.” Id.   § 27.003(a).   Such motion must be filed not later than the sixtieth day after the date of

service of the legal action unless the court extends the time for filing on a showing of good
                                                                                              cause.

                                                     -6--
Ia’.   § 27.003(b). On the tiling of a motion to dismiss pursuant to section 27003(a), all discovery in
the legal action is suspended until the court has ruled on the motion to dismiss, except as provided

by section 27.006(b). Id.     § 27.003(c). Section 27.006(b) states, “On a motion by a party or on the
court’s own motion and on a showing of good cause, the court may allow specified and limited

discovery relevant to the motion.” id.      § 27.006(b).
           A hearing on a motion under section 27.003 must be set not later than the thirtieth day after

the date of service of the motion unless the docket conditions of the court require a later hearing.

id. § 27.004. Section 27.005 of the TCPA, titled “Ruling,” states, in part, as follows:

           (a) The court must rule on a motion under Section 27.003 not later than the 30th day
           following the date of the hearing on the motion.

           (b) Except as provided by Subsection (c), on the motion of a party under Section
           27.003, a court shall dismiss a legal action against the moving party if the moving
           party shows by a preponderance of the evidence that the legal action is based on,
           relates to, or is in response to the party’s exercise of:

                   (I) the right of free speech;
                   (2) the right to petition; or
                   (3) the right of association.

Id.    § 27.005(a)—(b). A trial court “may not dismiss a legal action under this section if the party
bringing the legal action establishes by clear and specific evidence a prima facie case for each

essential element of the claim in question.” Id.     § 27.005(c). In determining whether a legal action
should be dismissed under the TCPA, “the court shall consider the pleadings and supporting and

opposing affidavits stating the facts on which the liability or defense is based.” Id.     § 27.006(a).
           Section 27.008 of the TCPA is titled, “Appeal.” Id.    § 27.008. That section provides
           (a) If a court does not rule on a motion to dismiss under Section 27.003 in the time
           prescribed by Section 27.005, the motion is considered to have been denied by
           operation of law and the moving party may appeal.

           (b) An appellate court shall expedite an appeal or other writ, whether interlocutory
           or not, from a trial court order on a motion to dismiss a legal action under Section
           27.003 or from a trial court’s failure to rule on that motion in the time prescribed by

                                                    —7—
        Section 27.005.

        (c) An appeal or other writ under this section must be tiled on or before the 60th day
        after the date the trial court’s order is signed or the time prescribed by Section 27.005
        expires, as applicable.

Id.

        Finally, where a court orders dismissal of a legal action under the TCPA, the court shall

award to the moving party (1) court costs, reasonable attorney’s fees, and other expenses incurred

in defending against the legal action as justice and equity may require and (2) sanctions against the

party who brought the legal action as the court determines sufficient to deter the party who brought

the legal action from bringing similar actions. Id.    § 27.009(a).
                                             C. Analysis

                                  1. Jurisdiction Over This Appeal

        We begin by addressing Larrea’s challenge to this Court’s jurisdiction over this appeal. See

Minton v. Gunn, 355 S.W.3d 634, 639 (Tex. 2011) (appellate court must determine whether it has

subject matter jurisdiction to consider appeal before reaching merits); see also Tex. Ass ‘n ofBus. v.

Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993) (subject matter jurisdiction is essential for

court to have authority to decide case). Appellate courts generally have subject matter jurisdiction

only over appeals from final judgments and have jurisdiction over appeals of interlocutory orders

only when that authority is explicitly granted by statute. See, e.g., Tex. A&M Univ. Sys. v. Koseoglu,

233 S.W.3d 835, 840 (Tex. 2007) (citing Stary v. DeBord, 967 S.W.2d 352, 352—53 (Tex.1998)).

Statutes authorizing interlocutory appeals are strictly construed because they are a narrow exception

to the general rule that interlocutory orders are not immediately appealable. See CMH Homes v.

Perez, 340 S.W.3d 444, 447 (Tex. 2011); Jennings v. Walibuilder Presentations, Inc., 378 S.W.3d
519, 523 (Tex. App.—Fort Worth 2012, no pet.) (construing TCPA provision respecting right to

interlocutory appeal). “By the rule of strict construction, ‘it is not meant that the statute shall be

                                                 —8—
stintingly or even narrowly construed, but it means that everything shall be excluded from its

operation which does not clearly come within the scope of the language used.” Jennings, 378

S.W3d at 523 (quoting Norman J. Singer & J.D. Shambie Singer, 3 Statutes and Statutory

construction,   § 58:2. at 110 (7th ed. 2008)).
        Larrea contends there is no right to interlocutory appeal in this case because (1) appellants

have not met their burden to show the broadcasts were a result of their right to exercise free speech

or right to petition, thus invoking the provisions of the TCPA, and (2) the trial court ruled on

appellants’ motion to dismiss within thirty days as required by the TCPA and the motion was not

denied by operation of law.

        Appellants respond that Larrea may not argue for the first time on appeal that appellants

failed to show by a preponderance of the evidence that Larrea’s action is based on their right to speak

and petition freely. Further, appellants contend “ample” evidence exists for this Court to conclude

appellants made such a showing. Additionally, appellants assert that because the trial court failed

to “rule on” their motion to dismiss as required by TCPA section 27.005(a), their motion to dismiss

was denied by operation of law and the trial court’s order is appealable under section 27.008(a).

        The record does not show Larrea’s argument respecting appellants’ “burden to show the

broadcasts were a result of their right to exercise free speech or right to petition” was raised in the

trial court. However, because that argument pertains to this Court’s jurisdiction, we will address it

here. See Minton, 355 S.W.3d at 639; cf Tex. Ass ‘n ofBus., 852 S.W.2d at 445—46 (jurisdictional

question cannot be waived). As described above, the TCPA defines “[ejxercise of the right of free

speech” as “a communication made in connection with a matter ofpublic concern.” TEx. Civ. PRAc.

& REM. CODE ANN.      § 27.001(3). In turn, the TCPA’s definition of “{m]atter of public concern”
includes “an issue related to.   .   .   a good, product, or service in the marketplace.” Id.   § 27.00 l(7)(E).
        Appellants assert in part that “Larrea’s legal services, which he provides to the Dallas

                                                         —9—
marketplace,” constitute a “service in the marketplace,” and the broadcasts were related to that

service. Larrea does not address section 27.00 1(7)(E) or explain how it is inapplicable. The record

shows Larrea stated in his affidavit that he is an attorney and was hired to handle legal matters for

clients in Dallas. Further, Larrea’s affidavit demonstrates (1) the alleged false statements in the

broadcasts pertain to his legal services and (2) his action is based on the broadcasts. We conclude

the record shows by a preponderance of the evidence that the communications at issue, i.e., the

broadcasts, were made in connection with a matter of public concern, i.e., Larrea’s legal services,

and that the broadcasts are the basis for Larrea’s action. See Id.        § 27.00 1(3), 27.00 1(7)(E),
27.005(b); see also Wilson N. Jones Mem’l         Hosp.   v. Ammons, 266 S.W.3d 51, 61—62 (Tex.

App.—Dallas 2008, pet. denied) (analyzing whether party fell within category listed in healthcare

statute based on plain language of statute); Barron v. Cook Children Health Care Svs., 218 S.W,3d

806, 808—09 (Tex. App.—Fort Worth 2007, no pet.) (same); cf Jennings, 378 S.W.3d at 527 (“Our

analysis of this issue of statutory construction ‘must begin with the language of the statute itself,’...

and ‘[ajbsent a clearly expressed legislative intention to the contrary, that language must ordinarily

be regarded as conclusive.”) (quoting Bread PoliticalAction Comm. v. Fed. Election Comm ‘n, 455

U.s. 577 (1982)). Thus, the record shows by a preponderance of the evidence that the broadcasts

constituted an “[ejxercise ofthe right of free speech” and Larrea’s action was one “based on, relating

to, or in response to” a party’s exercise of the right of free speech. See TEx. Civ. PRAc. & REM.

CODE ANN.    § 27.005(b). Accordingly, we conclude appellants have met their burden to show the
TCPA is applicable. See Id.   § 27.003(a).
       Next, we address Larrea’s contention that because the trial court “did rule within the 30-day

time period” and “did not deny the motion to dismiss,” the trial court’s order in question is

“interlocutory and not appealable.” Larrea argues in part

       Significantly, Section 27.008 does not state that if the court does not “grant or deny”

                                                 -10-
       the motion within 30 days, it is deemed to have been denied by operation of law.
         karly that is not the meaning of the st itut because the statute specifically provides
       that the court may allow discovery relevant to the motion betbre it rules on the
       motion to dismiss.

According to Larrea, “[t]he [trial] court’s order, allowing additional time for discovery was in

keeping with the statute’s specific provisions, was within the court’s discretion, and is a non-

appealable interlocutory order.” See Id.   § 27.006(b) (“On a motion by a party or on the court’s own
motion and on a showing of good cause, the court may allow specified and limited discovery relevant

to the motion.”).

       Appellants contend

                [Slection 27.005, entitled “Ruling,” is the key to the correct
       construction—indeed, the only plausible construction—of Chapter 27. Section
       27.005(a) requires that the trial court “must rule on a motion [to dismiss] not later
       than the 30th day following the date of the hearing on the motion.” (emphasis
       added.).
                Sections 27.005(b) and(c) then show what it means to “rule on [the] motion.”
            Simply put, within 30 days of the hearing on a motion to dismiss, the trial court
       must grant the motion and dismiss the action under section 27.005(b) or deny the
       motion under section 27.005(c). There’s no third way. And because Chapter 27’s text
       is clear, it is determinative of Legislative intent.
                In this case, the trial court failed to “rule on [the] motion,” as required by
       section 27.005(a). Because it did so, [appellants’] Motion to Dismiss was denied by
       operation of law and the trial court’s order is appealable under Chapter 27’s
       expedited-interlocutory-appeal provision.

(citations omitted).

        Section 27.005(a) clearly states that the court must “rule on” a motion to dismiss under the

TCPA within thirty days following the date of the hearing on the motion. Id.   § 27.005(a). Only two
options are described in section 27.005: to “dismiss” the legal action or “not dismiss” it. Id.      §
27.005(b)-(c). Further, in contrast to the statute’s specific allowance for extensions of time under

certain circumstances in sections 27.003(b) (extension for time to file motion to dismiss) and 27.004

(extension as to setting of hearing), there is no provision for extension of the thirty-day period in

section 27.005(a). Id.   § 27.005(a). Additionally, section 27.006(b), which allows for “specified and

                                                 —l 1—
limited discovery” on a showing of good cause, does not provide for any extension of the statutory

time periods in connection with that discovery. Id.    § 27.006(b).
       Based on the plain text of the TCPA, we conclude the trial court did not “rule on” appellants’

motion to dismiss for purposes of section 27.005(a) when, by its order of November 16, 2011, it

decided, within thirty days after the hearing of October 18, 2011, to allow discovery and continue

the hearing. See id.   § 27.005(a). Moreover, the trial court’s order made clear that, other than the
above-described rulings on discovery, it “determines no other issues under Chapter 27 by

implication.” Because neither section 27.006(b), which allows for limited discovery, nor any other

provision in the TCPA provides for an extension of the mandatory thirty-day period for a ruling

pursuant to section 27.005(a) when a hearing on a motion to dismiss has been conducted, we

conclude appellants’ motion to dismiss was denied by operation of law and this interlocutory appeal

is timely brought pursuant to TCPA section 27.008(a). See Id.         §   27.008(a). Consequently, we

conclude we have jurisdiction over this appeal. See Koseoglu, 233 S.W.3d at 840.

                                     2. No Evidence as to Falsity

       Now, we address appellants’ first issue, in which they contend the trial court reversibly erred

by failing to grant their motion to dismiss on the merits because “there is no evidence—much less

clear and specific evidence—of the falsity of any statement that [appellants] made.” See TEx. CIV.

PRAC. & REM. CODE ANN.      § 27.005(c) (to defeat motion to dismiss, party must establish prima facie
case for each essential element of claim by “clear and specific evidence”).

       Larrea responds “[t]here was clear and specific evidence that the statements made in the

broadcasts that are the basis of this lawsuit are false.” Further, Larrea asserts (1) there is “no or

insufficient evidence” that he is a “public figure” or that appellants were “reporting a matter of




                                                —12—
public concern”
       4 and (2) he “has established a prima fade case that the gist or sting of the

publication is false and defamatory and were certainly published in such a way that they created a

substantially false and defamatory impression by omitting material facts and juxtaposing facts in a

misleading [way].”

          To maintain a defamation cause of action against appellants, Larrea was required to prove

appellants “(1) published a false statement; (2) that was defamatory; (3) while acting with either

actual malice, if he is considered a public official or public figure, or negligence, if he is a private

individual, regarding the truth of the statement.” Associated Press v. Boyd, No. 05-05-011 92-CV,

2005 WL 1140369, at *2 (Tex. App.—Dallas May 16, 2005, no pet.) (mem. op.) (citing Carr v.

Brasher, 776 S.W.2d 567, 569 (Tex. 1989)); see Bentley v. Bunton, 94 S.W.3d 561, 586—87 (Tex.

2002) (defining “defamatory” as “injurious to reputation”); see also TEX. Civ. PRAc. & REM. CODE

ANN t 73 001— 006 (West 2011) Additionally, section 73 004(a) of the Texas Civil Practice and

Remedies Code provides

           A broadcaster is not liable in damages for a defamatory statement published or
           uttered in or as a part of a radio or television broadcast by one other than the
           broadcaster unless the complaining party proves that the broadcaster failed to
           exercise due care to prevent the publication or utterance of the statement in the
           broadcast.

           TEx. Civ. PRAc. & REM. CODE ANN.                         § 73.004(a). “We construe an allegedly defamatory
publication as a whole in light of the surrounding circumstances and based upon how a person of

ordinary intelligence would perceive it.” Main v. Rovall, 348 S.W.3d 381, 389 (Tex. App.—Dallas

2011, no pet.) (citing Turner v. KTRK Television, Inc., 38 S.W.3d 103, 114 (Tex. 2000)).

           Actual malice generally must be proven by “clear and convincing” evidence. See Turner, 38



             We concluded above that the record shows by a preponderance of the evidence that the broadcasts were made in connection with a matter
of public concern. See TEx. Civ, PRAc. & REM. CODE ANN. § 27.OOl(7)(E). Therefore, we need not revisit Larrea’s argument respecting whether
appellants were “reporting a matter of public concern.”




                                                                     —13—
S.W.3d at 116; Ifuckahee v. Time Warner Enim ‘t ‘o. L.P., 19 S.W.3d 413, 420—21 (Tex. 2000).

Further, a media defendant can defeat a defamation cause of action by establishing the “substantial

truth” of the broadcast in question. See Mci/vain v. Jacobs, 794 S.W.2d 14, 15 (Tex. 1990). “[Aj

media defendant’s reporting that a third party has made allegations is ‘substantially true’ if, in fact,

those allegations have been made and their content is accurately reported.” Neelv v. Wilson, 331
S.W.3d 900, 922 (Tex. App.—Austin 2011, pet. granted) (citing Mcilvain, 794 S.W.2d at 16);

accord Grotti v. Belo Corp., 188 S.W.3d 768, 775 (Tex. App.—Fort Worth 2006, pet. denied); UTV

ofSan Antonio, Inc. v. Ardmore, Inc., 82 S.W.3d 609,612 (Tex. App.—San Antonio 2002, no pet.);

KTRK Television v Felder, 950 S.W.2d 100, 106 (Tex. App.—Houston[l4th Dist.j 1997, no writ);

see Boyd, 2005 WL 1140369, at *2 (citing Dolcefino v. Randolph, 19 S.W.3d 906, 918 (Tex.

App.—Houston [14th Dist.J 2000, pet. denied)).

        “To be actionable, a statement must assert an objectively verifiable fact.” Main, 348 S.W.3d

at 389 (citing Milkovich v. Lorain Journal Co., 497 U.S. 1, 19 (1990); Bentley, 94 S.W.3d at 580).

“[AIn opinion, like any other statement, can be actionable in defamation if it expressly or impliedly

asserts facts that can be objectively verified.” Palestine Herald-Press Co. v. Zimmer, 257 S.W.3d
504, 509 (Tex. App.—Tyler 2008, pet. denied). Whether a publication is an actionable statement

of fact is a question of law. Id. (citing Bentley, 94 S.W.3d at 580).

        The TCPA does not define “clear and specific evidence.” See TEx. CIV. PRAC. & REM. CODE

ANN.   § 27.005(c). Further, Larrea contends “the burden and quantum of proof” respecting his prima
facie case is either “clear and convincing evidence” or “a preponderance of evidence,” depending

on whether or not he is a public figure. However, appellants contend we “need not attempt to lay

out the contours of ‘clear and specific evidence’ here” because no evidence at all has been proffered

on the element of falsity, and thus “Larrea wholly failed to carry his burden under any evidentiary

standard.” (emphasis original).

                                                 -14--
       In his affidavit, Larrea asserts the following constituted actionable false statements: (I) the

broadcasts depicted an unidentified individual purporting to represent the City of Dallas who stated

that a person handing out business cards on a public sidewalk is in violation of the city code and

cited “an ordinance that is completely inapplicable to handing out business cards”; (2) the broadcasts

included a statement by Saucedo that Larrea did not visit her husband in jail and Larrea’s response

that he did make such a visit, but did not include a statement by the broadcaster that Saucedo’s

allegation was untrue; (3) the broadcasts included Saucedo’s statement that “she has conclusive

proof from C.PS. that her husband had been exonerated and that [Larreal had not used it to get the

criminal case dismissed,” which falsely suggested Larrea was “derelict” in his representation of

Alcantara; (4) the title of the broadcasts posted on the Internet, as translated, was “Lawyer in Dallas

Defrauding the Undocumented?,” but the clients featured in the broadcasts did not use the word

“fraud”; (5) the broadcasts characterized the case of Alcantara as a “nightmare” and “suggested”

Larrea was “responsible for his problems”; (6) the broadcaster stated that after Alcantara released

Larrea as his attorney, a public defender disposed of his case in one week when Larrea had not been

able to do so in three months; (7) the broadcasts misled viewers to believe that complaints forwarded

to the State Bar of Texas “confirmed professional misconduct”; and (8) “[tjhe narrative carelessly,

maliciously, and with blatant disregard to the truth asserts that what [Larreaj was doing was illegal”

and “[Avila] in fact stated this” when he “confront[edj” a woman handing out business cards on a

sidewalk and “demanded that the woman admit that she knew that what she was doing ‘was illegal.”

        First, it is unclear from the record whether Larrea is complaining as to appellants’

broadcasting of statements by Saucedo and the unidentified person purporting to represent the City

of Dallas, or whether Larrea’s complaints as to those statements pertain solely to Avila’s reporting

those statements. To the extent Larrea seeks to hold appellants liable for alleged defamatory

statements in the broadcasts by persons other than appellants, the record does not show Larrea

                                                —15—
addressed, or produced evidence in the trial court respecting, any failure of appellants “to exercise

due care to prevent the publication or utterance” of any such statement. See TEx. Civ. Pic. & REM.

CODE ANN.    § 73.004(a). Further, to the extent Larrea complains about appellants’ reporting of
allegations contained in those statements, Larrea does not demonstrate that the record shows

appellants reported any allegations inaccurately. See Neel,v, 33 1 S.W.3d at 922; Grotti, 1 88 S.W.3d

at 775; UTVofSan Antonio. Inc., 82 S.W.3d at 612; KTRK Television, 950 S.W.2d at 106; Boyd,

2005 WL 1140369, at *2.

       Second, the record shows the title of the broadcast posted on the Internet, “Lawyer in Dallas

Defrauding the Undocumented?,” was phrased as a question and was not posed in a manner that

suggested otherwise. See Blackwell v. Wise, No. 11 -99-00224-C V, 2000 WL 34235121, at *4 (Tex.

App.—Eastland July 20, 2000, no pet.) (not designated for publication) (concluding question on

which defamation claim was based was not “statement of fact” where record did not indicate

question was posed as such). Larrea does not explain, and the record does not show, how that title

asserted an objectively verifiable fact. See Main, 348 S.W.3d at 389; Bentley, 94 S.W.3d at 580.

Moreover, the transcript shows Saucedo stated in part in the broadcast that “[Larrea’s] office is full

of lies.” “[A] media defendant’s reporting that a third party has made allegations is ‘substantially

true’ if, in fact, those allegations have been made and their content is accurately reported.” Neely,
331 S.W.3d at 922.

       Third, we consider Larrea’s complaint that the broadcasts characterized the case ofAlcantara

as a “nightmare” and “suggested” Larrea was responsible for his problems. The record shows Avila

stated at the beginning of the May 3 broadcast, “The case of Mr. Felix Alcantara ended in a

nightmare for his family.” The use of a term that is “by its nature, an indefinite or ambiguous

individual judgment that rests solely in the eye of the beholder” or “a loose and figurative term

employed as a metaphor or hyperbole” constitutes a protected expression of opinion. Palestine

                                               —16-
flera1dPre.vs Co., 257 S.W.3d at 5 II. In making a determination as to whether a publication is an

actionable statement of fact or a protected expression of opinion, we must look at the entire context

in which the statement was made. Id. at 509. In the case before us, the context demonstrates

“nightmare” was used as a tigurative term, an opinion, and cannot be objectively verified. See id.

Accordingly, Avila’s statement described above is not actionable. See Main, 348 S.W.3d at 389.

Further, to the extent appellants “suggested” Larrea was “responsible for [Alcantara’sl problems,”

the record shows Saucedo stated Larrea did not do what his office represented he would do

respecting her husband’s case. See Nee1v, 33 1 S.W.3d at 922 ( media defendant’s reporting that third

party has made allegations is “substantially true” if “those allegations have been made and their

content is accurately reported”).

        Fourth, Larrea complains “[tjhe statement was made by the broadcaster that after Mr.

Alcantara had released me the Public Defender disposed of his case in I week when I had not been

able to in 3 months.” The record shows that in the May 2 broadcast, Saucedo stated she paid Larrea

to represent her husband and was told “that they were going to see him in jail and that they were

going to get him out in three months.” Avila stated, “The three months went by and her husband did

not get out ofjail.” In the May 3 broadcast, Avila stated, “Felix Alcantara dismissed Larrea as his

representative and the case was taken by a public defender, who settled the case in a week and

Alcantara was deported to Mexico.” Larrea does not explain and the record does not show how

Avila’s statements respecting the disposal of Alcantara’s case were false.

        Fifth, we address Larrea’s contention respecting complaints about him to the State Bar of

Texas. Specifically, Larrea asserted in his affidavit

       Univision tells the viewer [mjany complaints have been forwarded to the State Bar
       in Austin on behalf of different clients of mine, five since 2009. Here the viewer is
       led to believe that these complaints confirmed professional misconduct when they
       had not broadcast assertions that the State Bar would not confirm whether or not they
       were investigating me for misconduct, suggesting to the public that they probably

                                               —17—
       were. Invitations to report transgressions to the State Bar of Texas immediately
       following after quoting me that; “I had nothing to worry about and that I had done
       everything right,” contextually encouraging viewers to file grievances.

       The record shows Avila stated in the May 3 broadcast that complaints about Larrea had been

sent to the State Bar of Texas. Immediately thereafter, Larrea stated on camera

       The allegations and evidence were presented before the Texas bar, and they sent me
       a letter and it requires by law that I have to respond to the bar and I responded with
       documents with my version of what happened, and the bar decided whether there
       were problems with my services or not, and basically, they didn’t find any.

Then, Avila stated

       As a result of our request for information, recently the bar association responded
       saying that Faustino Larrea has no disciplinary cases with that institution and that
       they cannot comment on pending complaints or active investigations, nor did they
       confirm whether there is any investigation.

Later in the same broadcast, Avila reported that Alcantara and Ramirez are preparing a formal

complaint against Larrea before the State Bar of Texas. Further, Avila stated, “The attorney told us

he has nothing to worry about and that he is doing everything properly.” Then, Avila provided

contact information for making complaints to the State Bar ofTexas. We cannot conclude the record

shows false statements by appellants respecting complaints to the State Bar of Texas.

        Sixth, Larrea contends “[tlhe narrative carelessly, maliciously, and with blatant disregard to

the truth asserts that what [Larrea] was doing was illegal” and “[Avila] in fact stated this” when he

“confront[edj” a woman handing out business cards on a sidewalk and “demanded that the woman

admit that she knew that what she was doing ‘was illegal.” The record shows that the May 2

broadcast included the video recording of a woman telling Avila she worked for Larrea’s office

“handing out cards.” Then, the broadcast showed a purported representative of the City of Dallas

who stated that the woman’s activity is “a clear violation of the city ordinance, Section 3 dash one,

which prohibits the delivery of advertising in public ways.” In the May 3 broadcast, Avila stated that

Ramiriz’s case began with a business card the woman offered “right in a public way.       .   .   an action

                                                —I 8—
qualified by the Municipality of Dallas as illegal.” Video footage of the City of Dallas representative

from the May 2 broadcast was shown as Avila spoke. Next, Avila asked Larrea about the woman,

and Larrea told Avila “1 don’t know what you’re talking about but there are situations where we do

share business cards.” Then, the broadcast showed Avila approaching the woman a second time.

At that point, the woman said she did not work for Larrea. Avila stated to her, in part, “you know

that it is illegal to hand out cards in public, who do you work for.   ..




        Even assuming without deciding that Avila’s statement to the woman who allegedly handed

out business cards asserted an objectively verifiable fact, the context of the broadcast shows the

statement was made as part of Avila’s report pertaining to the allegations of the City of Dallas

representative, and the record does not show Avila reported those allegations inaccurately. See

iVeely, 331 S.W.3d at 922; Grotti, 188 S.W.3d at 775; UTVofSan Antonio, Inc., 82 S.W.3d at 612;

KTRK Television, 950 S.W.2d at 106; Boyd, 2005 WL 1140369, at *2.

        Finally, we address Larrea’s argument that he “has established a prima facie case that the gist

or sting of the publication is false and defamatory and were certainly published in such a way that

they created a substantially false and defamatory impression by omitting material facts and

juxtaposing facts in a misleading [way].” In support of that position, Larrea cites the supreme

court’s conclusion in Turner that “a plaintiff can bring a claim for defamation when discrete facts,

literally or substantially true, are published in such a way that they create a substantially false and

defamatory impression by omitting material facts or juxtaposing facts in a misleading way.” Turner,
38 S.W.3d at 115. Appellants contend that, unlike the case before us, Turner did not involve a

media defendant accurately reporting allegations of wrongful conduct. Rather, appellants argue,

Boyd is dispositive here.

        In Turner, a mayoral candidate, Sylvester Turner, brought a libel action against a news

reporter and a television station based on the broadcast of a story questioning the role Turner played

                                                —19—
in an attempted multi-million dollar life insurance scam. Id. at 109. Based on the jury’s verdict, the

trial court rendered judgment in favor of Turner. Id. at 113. The court of appeals reversed and

rcndered judgment for the defendants concluding rumer did not present clear and convincing proof

that the reporter or the television station acted with actual malice. Id. That judgment was affirmed

by the supreme court. id. In reaching its decision, the supreme court rejected the defendants’

argument that Texas law does not recognize a cause of action for defamation based on a publication

as a whole. Id. at 115. The supreme court reasoned “the omission of material facts or misleading

presentation of true facts” can render an account “just as false as an outright misstatement.” Id.

Then, the supreme court examined the content of the broadcast in dispute and concluded that “by

omitting key facts and falsely juxtaposing others, the broadcast’s misleading account cast more

suspicion on Turner’s conduct than a substantially true account would have done.” Id. at 118.

However, unlike the case before us, Turner did not involve the reporting of third party allegations,

and the supreme court did not address third party allegations in its analysis.

        In Boyd, Samuel Boyd, a Dallas attorney, sued the Associated Press and other media

defendants over two articles published after trial began in a federal civil lawsuit filed against Boyd

in which the Securities Exchange Commission (“SEC”) alleged he had helped a securities broker

defraud investors. Boyd, 2005 WL 1140369, at * 1. The articles noted that the broker had been

convicted and was serving a five-year prison term. Id. However, neither article expressly stated that

the SEC lawsuit against Boyd was a civil proceeding. Id. Boyd claimed the gist of the articles gave

the false impression that the SEC was criminally prosecuting him for securities fraud by making

untrue representations, omitting material facts and misleadinglyjuxtaposing events. Id. Appellants

moved for summary judgment on Boyd’s claims on both traditional and no-evidence grounds, and

the trial court denied the motions. Id.

        This Court reversed and rendered judgment that Boyd take nothing on his claims. This Court

                                                —20—
stated in part

        [fihe sting’ of the articks of which [Boyd] complains was the accurate rcportlng
        of the SEC allegations of his participation in securities fraud and not the omission of
        whether it was a criminal or civil proceeding. Moreover, none of the cases cited by
        Boyd involved a media defendant accurately reporting allegations of wrongful
        conduct.
                 1-lere, it is undisputed that Boyd had been accused of the unlawful conduct of
        participating in securities fraud. The forum in which those accusations were made,
        be it criminal or civil, did not materially affect the sting caused by the accurately
        reported allegations of Boyd’s participation in a fraudulent scheme.

Id. at *3

        Larrea contends Boyd is “taken out of context” by appellants and does not apply to this case

because “[hjere the stories run were based on lies, not just on omitted information, which had been

called to Appellants’ attention before they were broadcast.” However, as described above, the “lies”

alleged by Larrea in this case are allegations of third parties that were being reported by appellants,

and Larrea does not contend those allegations were reported inaccurately. Accordingly, we conclude

as a matter of law that appellants did not create a substantially false and defamatory impression by

omitting material facts orjuxtaposing facts in a misleading way. See id.; see also Neely, 33 1 S.W.3d

at 922; Grotti, 188 S.W.3d at 775; UTVofSan Antonio, Inc., 82 S.W.3d at 612; KTRK Television,
950 S.W.2d at 106.

        We conclude the record before us contains no evidence as to the element of falsity respecting

Larrea’s claims. Therefore, we conclude the trial court erred by not granting appellants’ motion to

dismiss on the merits. See TEx. Civ. PRAC. & REM. CODE ANN.         § 27.005. We decide appellants’
first issue in their favor. In light of our disposition of that issue, it is not necessary to address

appellants’ second issue.

                                        III. CONCLUSION

        We conclude this Court has jurisdiction over this appeal. Additionally, we decide in favor

of appellants on their first issue. We need not address appellants’ second issue. We reverse the trial

                                                —21—
court’s order, render judgment dismissing this case pursuant to the TCPA, and remand this case to

the trial court for consideration of damages and costs pursuant to TCPA section 27.009(a). See Id.

§ 27009(a).

                                                    DOUGLA         .LANG




II 1637F.P05




                                             —22—
                                (!!tntrt of \ppia1a
                        .Yifth 1iatrict of iJixaa at Ia11as

                                       JUDGMENT
VIRGILIO AVILA AND UNIVISION                        Appeal from the 95th Judicial District Court
TELEVISION GROUP, iNC., Appellants                  of Dallas County, Texas. (Tr.Ct.No. DC-Il-
                                                    10828).
No. (>5-1 l-01637-CV          V.                    Opinion delivered by Justice Lang, Justices
                                                    Bridges and Richter participating.
F.B. LARREA, Appellee

        In accordance with this Court’s opinion of this date, we REVERSE the trial court’s order,
RENDER judgment dismissing this case pursuant to the Texas Citizens Participation Act,
                                                                                             and
REMAND this case to the trial court for consideration of damages and costs pursuant to section
27.009(a) of that act. See TEX. Civ. PRAC. & REM. CODE ANN. 27.009(a) (West Supp. 2012).
                                                                 §                             It
is ORDERED that appellants Virgilio Avila and Univision Television Group, Inc. recover their
costs of this appeal from appellee F.B. Larrea.


Judgment entered December 18, 2012.




                                                                S. LANG